32 Mich. App. 336 (1971)
188 N.W.2d 676
PEOPLE
v.
DAWSON
Docket No. 9955.
Michigan Court of Appeals.
Decided April 2, 1971.
*337 Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Dominick R. Carnovale, Chief, Appellate Department, and Thomas R. Lewis, Assistant Prosecuting Attorney, for the people.
Jack J. Kraizman, for defendant on appeal.
Before: DANHOF, P.J., and HOLBROOK and BRONSON, JJ.
Leave to appeal denied, 385 Mich 776.
PER CURIAM.
After a trial by jury the defendant was convicted of second-degree murder, MCLA § 750.317 (Stat Ann 1954 Rev § 28.549), and he now appeals.
It is urged that the evidence adduced at trial was insufficient to warrant a finding of guilty beyond a reasonable doubt. Review of the record shows that there was ample competent evidence from which the jury could conclude beyond a reasonable doubt that the defendant was guilty.
The defendant contends that the trial court erred in giving an instruction regarding aiding and abetting pursuant to MCLA § 767.39 (Stat Ann 1954 Rev § 28.979). The test of whether such an instruction is proper is whether or not there has been evidence presented which would support such a theory of guilt. People v. Ware (1968), 12 Mich App 512. The defendant has argued that it was another person who fired the fatal shots. The record contains evidence that would support a finding that the two men were acting together. Therefore, the giving of the instruction was not improper.
*338 The defendant contends that it was error for the trial court to refuse to strike testimony of two of the prosecution's witnesses. The defendant did not object at the time this testimony was offered. His counsel cross-examined these witnesses. In general an objection must be made at the time the grounds for the objection become known. Wigmore on Evidence (3d ed), § 18. Since the objection was not timely we do not believe that the trial court abused its discretion in refusing to strike the testimony. See People v. Maloy (1919), 204 Mich 524.
Affirmed.